Citation Nr: 1760435	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  10-14 539	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina
 
 
THE ISSUES
 
1. Entitlement to a separate rating in excess of 10 percent for post-operative residuals of a left knee disorder due to instability.
 
2. Entitlement to a separate rating for post-operative residuals of a left knee disorder due to a semilunar cartilage disorder. 
 
3. Entitlement to a total disability rating based on individual unemployability due to service-connected disorders since October 31, 2011.
 
4. Entitlement to a total disability rating based on individual unemployability due to service-connected disorders prior to October 31, 2011 on an extraschedular basis. 
 
 
REPRESENTATION
 
Appellant represented by:  South Carolina Office of Veterans Affairs
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
M. Carsten, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from September 1979 to August 1983 and from March 1984 to February 1985. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.
 
In October 2011, a videoconference hearing was held before the undersigned. 
 
In January 2013, the Board, in pertinent part, denied entitlement to an evaluation in excess of 10 percent for post-operative residuals of a left knee disorder due to limitation of extension, prior to April 3, 2010, and in excess of 20 percent thereafter.  The January 2013 Board decision granted a separate 10 percent rating for post-operative residuals of a left knee disorder due to instability. The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court). In an October 2013 order, the Court granted a joint motion for remand.  That order also raised the issue of entitlement to a separate rating for post-operative residuals of a left knee disorder due to a semilunar cartilage disorder. 
 
In May 2014, the Board remanded the appeal for additional development. In October 2014, VA granted entitlement to a separate 10 percent rating for post-operative residuals of a left knee disorder due to limitation of flexion from August 1, 2014. 
 
In August 2015, the Board again denied entitlement to an evaluation in excess of 10 percent for post-operative residuals of a left knee disorder due to limitation of extension, prior to April 3, 2010, and in excess of 20 percent thereafter. The Board also denied an evaluation in excess of 10 percent for post-operative residuals of a left knee disorder due to limitation of flexion. The Veteran did not appeal the disposition of these issues and the Board decision is final as concerns them. See 38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.1100 (2017). 

In August 2015, the issues of entitlement to a separate rating greater than 10 percent for residuals of a left knee disorder due to instability, entitlement to a separate rating for post-operative residuals of a left knee disorder due to a semilunar cartilage disorder, and entitlement to a total disability rating based on individual unemployability were remanded for further development. 
 
In February 2015, VA continued a 50 percent rating for posttraumatic stress disorder  and denied entitlement to service connection for residuals of a stroke. The Veteran disagreed with the decision. In January 2017, the rating for posttraumatic stress disorder with major depressive and an unspecified neurocognitive disorder was increased to 100 percent effective December 5, 2014, the date of claim for increase. This is considered a full grant and the disagreement with the posttraumatic stress disorder issue is resolved. In April 2017, the Veteran withdrew the pending disagreement on his claim of entitlement to service connection for residuals of a stroke. 
 
In October 2017, additional evidence was submitted with a waiver of RO jurisdiction. In October 2017, VA also determined that the Veteran was competent. 
 
In December 2017, the Veteran completed a VA Form 21-22, Appointment of Veterans Service Representative, in favor of South Carolina Division of Veterans Affairs. This revoked his prior appointment of a private attorney as his representative. See 38 C.F.R. § 14.631(f)(1) (2017). 
 
The claim of entitlement to a total disability rating based upon individual unemployability issue has been rephrased to allow for consideration on both a schedular and extraschedular basis and to reflect the disposition herein. 
 
This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 
 
The issues of entitlement to a separate rating for post-operative residuals of a left knee disorder due to a semilunar cartilage disorder; and entitlement to a total disability rating based on individual unemployability on an extraschedular basis prior to October 31, 2011 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
FINDINGS OF FACT
 
1. Post-operative residuals of a left knee disorder due to instability are not manifested by moderate recurrent subluxation or lateral instability. 
 
2. Since October 31, 2011, the Veteran has met the schedular requirements for a total disability rating based on individual unemployability due to service-connected disorders as the evidence is at least in equipoise as to whether his service-connected disorders are of sufficient severity so as to preclude all forms of gainful employment.
 
 
CONCLUSIONS OF LAW
 
1. The criteria for a rating greater than 10 percent for post-operative residuals of a left knee disorder due to instability are not met. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2017). 
 
2. Resolving reasonable doubt in the Veteran's favor, for the period since October 31, 2011, the criteria for a total disability rating based on individual unemployability due to service-connected disorders are met. 38 U.S.C. § 1155; 38 C.F.R. §§ 3.102, 4.16(a) (2017). 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
In December 2016, the Veteran's then attorney argued that the November 2016 VA knee examination was inadequate as it did not note a diagnosis of instability. The Veteran was provided additional examination in June 2017. Again, the examiner did not note a history of lateral instability. The issue, however, pertains to the evaluation warranted, and the focus is on the current level of disability. In this regard, the Veteran was examined for instability on numerous occasions throughout the appeal period and testing was repeatedly described as normal. The Board acknowledges the prior diagnosis of instability. Indeed, the Veteran is service-connected for same and the Board will not disturb the evaluation currently assigned. A remand for another examination, however, is not warranted. 
 
In August 2017, the Veteran's then attorney argued that VA failed to comply with the August 2015 remand directives because a social and industrial survey was not conducted. They asked for 60 days to obtain their own assessment. A private vocational assessment was subsequently submitted and in light of the favorable decision as concerns individual unemployability from October 31, 2011, a remand for a current social and industrial survey would serve no useful purpose. 
 
With respect to the issues decided herein, neither the Veteran nor his representative has raised any other issues with the duty to notify or assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Analysis
 
Left knee instability
 
A separate 10 percent rating for left knee instability was assigned from August 23, 2008. 
 
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder. 38 U.S.C. § 1155. Evaluation of a service-connected disorder requires a review of a Veteran's entire medical history regarding that disorder. 38 C.F.R. §§ 4.1, 4.2 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 
 
When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3. If there is a question as to which evaluation to apply to a Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.
 
Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).
 
Where there is evidence of slight recurrent subluxation or lateral instability a 10 percent rating is assigned.  Where there is evidence of moderate recurrent subluxation or lateral instability a 20 percent rating is assigned.  Finally, where there is evidence of severe recurrent subluxation or lateral instability a 30 percent rating is assigned.   38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Case law indicates that Diagnostic Code 5257 compensates only for knee impairment resulting in recurrent subluxation or lateral instability. See Lyles v. Shulkin, 16-0994, 2017 U.S. App. Vet. Claims LEXIS 1704 (Vet. App. Nov. 29, 2017). Thus, the discussion will focus on complaints and findings related to same.  
 
On VA examination in August 2008, the Veteran reported instability to the extent that he had fallen. He reported wearing a knee brace. On physical examination, there was no ligamentous laxity in any direction, but performance of the drawer test was extremely painful. McMurray test was also positive laterally with much resistance to extension. 
 
The Veteran underwent a VA orthopedic consult in January 2010. He reported pain and catching with certain motions. No instability was noted, but the Veteran was advised to continue bracing. 
 
On VA examination in April 2010, the Veteran reported instability with overexertion. He felt that his knee came out and he had problems with swelling. Objectively, stability testing was normal. He had crepitus on the left and McMurray's caused pain but there was no popping. 
 
At the October 2011 hearing, the Veteran testified that he had fallen five or six times due to his knee. 
 
On VA examination in January 2012, the Veteran reported instability, popping and cracking in the left knee. Joint stability tests were normal on the left. 
 
On VA examination in August 2014, the Veteran reported locking and giving way with several occurrences of near falling. Joint stability tests were normal on the left. The examiner further stated that on examination there was no subluxation or lateral or medial instability of the left knee.
 
On VA examination in November 2016, the Veteran reported that he had poor balance due to knee pain and has fallen from it giving out on him. Joint stability testing was performed and was normal. 
 
The Veteran most recently underwent a VA examination in June 2017. The Veteran reported his left leg was becoming more difficult to ambulate with and he was falling several times a week when his knee gave out. Joint stability testing was performed and was again reported as normal. 
 
The Veteran reports continued instability and that his knee gives out resulting in falls. The Veteran is competent to report his symptoms. Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a layperson is competent to report on that of which he or she has personal knowledge). Throughout the appeal period, however, the findings pertaining to instability were minimal and joint stability testing was repeatedly described as normal. The Board finds the objective evidence more probative than the Veteran's lay assertions.  Simply put, the above evidence shows that the appellant's disability picture does not meet or more nearly approximate moderate recurrent subluxation or lateral instability. Thus, a rating greater than 10 percent under Diagnostic Code 5257 is not warranted at any time during the appeal period. Lyles.
 
Individual unemployability
 
The Veteran contends he is unemployable due to service-connected disorders, namely his left knee and psychiatric disorders. A 100 percent schedular rating was awarded for posttraumatic stress disorder with a major depressive disorder and an unspecified neurocognitive disorder from December 5, 2014.  In the August 2017 supplemental statement of the case, the RO only considered entitlement to individual unemployability prior to that date. It is not, however, categorically true that the assignment of a total schedular rating renders an individual unemployability claim moot. See Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a rating based on individual unemployability for another service-connected disability in order to qualify for special monthly compensation  under 38 U.S.C. § 1114 (s) by having an "additional" disability of 60 percent or more ("housebound" rate)).
 
In his April 2016 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran reported that he last worked for a construction company in September 2007. He reported four years of high school with no additional education or training.
 
Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).
 
In considering entitlement to individual unemployability, the pertinent inquiry is whether service-connected disabilities individually or in combination are of sufficient severity to produce unemployability. See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993); Pratt v. Derwinski, 3 Vet. App. 269, 272 (1992).
 
Effective October 31, 2011, the Veteran had a combined 70 percent rating and met the schedular requirements for a total disability rating based on individual unemployability. At that time, his service-connected disorders were compensated as follows: posttraumatic stress disorder with major depressive and unspecified neurocognitive disorders (50 percent); a limitation of left knee extension (20 percent); left knee instability (10 percent); residuals of sebaceous cyst removal (10 percent); and scars from sebaceous cyst removal (10 percent). Prior to October 31, 2011, the Veteran did not meet the schedular requirements for individual unemployability, and that period is discussed further in the remand portion below. 
 
Records from the Social Security Administration indicate the Veteran was found disabled beginning in May 2010 based on a primary diagnosis of organic mental disorder (chronic brain syndrome); and a secondary diagnosis of late effects of cerebrovascular accident cerebrovascular disease. 
 
A February 2011 physician report indicates the Veteran was being treated for rule out paranoid schizophrenia, posttraumatic stress disorder, and major depression with psychotic features and was permanently and totally disabled. 
 
In September 2017, the Veteran underwent a vocational assessment by a private Vocational Rehabilitation Consultant. The consultant indicated that she reviewed the claims folder, to include the VA examination reports and medical records, and conducted a telephone interview with the Veteran. The report discusses relevant medical records in detail.  During the telephone interview the Veteran reported that he graduated from high school but had not attended any formalized vocational or technical type training program. Since discharge, he worked mainly in construction doing carpentry and roofing. He also worked as a security guard for three to four years. He reported that he stopped working on a full-time basis in 2007 because construction work was slow and when he did find work, he had difficulty keeping up because of his inability to stand and walk for long periods. He also had difficulties with balance and almost fell off of a roof when his knee gave out. He attempted to work until 2010 when he could not continue to work in any capacity. The consultant noted that the Veteran lacked skills and abilities that would be readily transferable to alternate occupations. She further stated:
 
[I]t is my opinion that [the Veteran's] combined functional limitations relative to his service-connected left knee and psychiatric conditions are "at least as likely as not" of such severity to render him entitled to a 100 percent rating for Total Disability based on Individual Unemployability (TDIU) as of 2007 based on his inability to secure or follow substantially gainful employment since that time. 
 
Notwithstanding his service-connected disabilities, evidence of record suggests the Veteran continued to work, or at least tried to work, until he suffered a stroke in 2010. Considering the private vocational assessment, however, and resolving reasonable doubt in the Veteran's favor, the Board finds that his service-connected disabilities were of such severity so as to preclude substantially gainful employment as of October 31, 2011, the date he met the schedular requirements. 38 C.F.R. §§ 3.102, 4.16(a). 
 
 
ORDER
 
Entitlement to a rating greater than 10 percent for post-operative residuals of a left knee disorder due to instability is denied.
 
Entitlement to a total disability rating based on individual unemployability due to service-connected disorders is granted from October 31, 2011, subject to the laws and regulations governing the award of monetary benefits. 
 
 
REMAND
 
Separate rating for a cartilage disorder
 
The rating schedule provides for a 20 percent rating for cartilage, semilunar, dislocated with frequent episodes of "locking," pain, and effusion into the joint. 38 C.F.R. § 4.71a, Diagnostic Code 5258. A 10 percent rating is assigned for cartilage, semilunar, removal of, symptomatic. 38 C.F.R. § 4.71a, Diagnostic Code 5259. In this context, the semilunar cartilage, refers to the knee menisci. See Lyles, supra, at n. 1. 
 
Throughout the appeal, the Veteran reported that he underwent an in-service left knee surgery. Service treatment records reference an incision and drainage due to left knee septic arthritis, but do not include any operative notes and it is unclear what type of procedure or surgery was performed. 
 
The August 2014 VA examiner stated that she was unable to retrieve any information regarding the in-service surgery from the record and it would be pure speculation to say he had meniscal surgery in 1980. She did state, however, that the interview and examination supported a finding of a dislocated or torn meniscus. The November 2016 VA examiner indicated the history seemed most consistent with a meniscal injury but magnetic resonance imaging was needed to definitively determine the presence of an injury. It was further noted that performance of this imaging was not approved by VA. 
 
The August 2015 remand directed the RO to make appropriate attempts to obtain records related to the Veteran's 1980 or 1981 knee surgery, to include requesting in-patient treatment records. In August 2016, the Veteran's then attorney requested that VA obtain medical records from Landstuhl Regional Medical Center for dates of service from July 1, 1980 to July 17, 1980 and from September 4, 1980 to October 4, 1980. There is no indication that this was ever accomplished. Accordingly, a remand is required. Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the claimant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand). 
 
Service treatment records include an October 1980 narrative summary showing that the Veteran was hospitalized for staph infection of the knee. He was treated with incision and drainage and irrigation and given intravenous antibiotics. In February 1981, the Veteran was seen at the medical clinic at Ft. Hood and it was noted he had an operation on his left knee in September 1980. An October 1980 physical profile record appears to have been completed by the orthopedic service at Landstuhl Army Regional Medical Center. 

The March 1984 enlistment examination notes a left knee incision and drainage for septic arthritis in 1981. In a Report of Medical History completed in September 1984, the Veteran reported he had a knee operation at the hospital in Landstuhl, Germany in 1980. 
 
Throughout the appeal, the Veteran has repeatedly stated that he had surgery while stationed in Germany. A review of his DA Form 20, however, shows he was at Ft. Hood from January 1980 and did not arrive in Germany until July 1982. For the sake of completeness, records should be requested from both of these locations for the Veteran's first period of service. If records are obtained, an opinion should be requested regarding the nature of the procedure and its expected residuals. 
 
Individual unemployability benefits on an extraschedular basis
 
Prior to October 31, 2011, the Veteran did not meet the schedular requirements for a total disability rating based on individual unemployability. Notwithstanding, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. Therefore, rating boards should submit to the Director, Compensation Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the schedular standards. 38 C.F.R. § 4.16(b).
 
Considering the September 2017 private vocational assessment discussed above, the Board finds that referral is warranted. Specifically, this report indicates that the Veteran was unemployable due to service-connected disorders since 2007. 
 
Additionally, the record contains inconsistent information regarding when the Veteran quit working. That is, while he reported that he last worked full-time in 2007, other records suggest he did not quit working until he had a stroke in 2010. The Veteran's prior employer is apparently no longer in business and VA has been unable to verify his dates of employment. The Veteran should be offered the opportunity to submit earning statements or other documents verifying his employment history.  
 
Accordingly, the case is REMANDED for the following action:
 
1. Request in-patient clinical records from the Army hospital at Ft. Hood, Texas AND the Army Regional Medical Center at Landstuhl, Germany for the period from July 1980 to August 1983. If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The claimant must then be given an opportunity to respond.
 
2. If in-patient clinicals are obtained and include information regarding the in-service left knee procedure, these should be forwarded to a VA examiner for an opinion as to the nature of the procedure and its expected residuals. A physical examination is not required unless requested by the examiner. The electronic claims folder must be available for review.
 
The examiner is requested to indicate whether there was any evidence of an inservice meniscus injury or repair for same. The examiner is also requested to state whether any current meniscal symptoms (locking, pain, and/or effusion) are at least as likely as not a residual of any inservice procedure or otherwise related to the service-connected left knee disorder. A complete, well-reasoned rationale must be provided for any opinion offered. If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.
 
3. Contact the Veteran and ask him to submit earning statements or other information verifying his employment history, to include the last date of full-time employment. 
 
4. Thereafter, refer the claim to the Director, Compensation Service for extraschedular consideration of a total disability rating based on individual unemployability for the period prior to October 31, 2011. See 38 C.F.R. § 4.16(b). 
 
5. Upon completion of the requested development and any additional development deemed appropriate, readjudicate the issues of entitlement to a separate rating for post-operative residuals of a left knee disorder due to a semilunar cartilage disorder; and entitlement to a total disability rating based on individual unemployability on an extraschedular basis prior to October 31, 2011. If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and be given an appropriate opportunity for response.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


